Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 5 de octubre de 1981
Por su omisión en notificar su demanda al Secretario de Justicia el apelado Juan Corujo Collazo ha erigido, y no ha podido hasta el presente superar, un serio obstáculo jurisdiccional. Como consecuencia, anularíamos el inter-*564dicto decretado y remitiríamos el caso al tribunal de instancia para que previa notificación a dicho funcionario, ese foro prontamente - — en atención a la importancia pública del asunto— modificara o reiterara su dictamen.
No obstante la opinión mayoritaria reconocer que por interacción de la Regla 61 de las de Procedimiento Civil éstas son supletoriamente aplicables al procedimiento especial de injunction —en cuanto al ámbito de notifi-cación y citación por no resultar incompatibles con el carácter sumario de la acción interdictal— rechaza la necesidad de citar al Secretario de Justicia aun cuando la Regla 4.4(g) expresamente lo exige. El razonamiento expuesto parte de la premisa de que no es parte del pre-sente litigio el Estado Libre Asociado y que la regla sólo es extensiva a causas contra el Poder Ejecutivo. Respetuo-samente creemos errónea esa interpretación.
Primero. No existe constancia alguna en el trámite e historial de su redacción y aprobación indicativo de que ello fuera así visualizado. En segundo lugar, el texto de la Regla 4.4(g) no conceptualiza ni apoya tal conclusión. Reza:
4.4. Diligenciamiento personal
El emplazamiento en [y] la demanda se diligenciará[n] conjuntamente. El demandante proporcionará a la persona que haga el diligenciamiento las copias necesarias. Dicha persona, al entregar la copia del emplazamiento, hará cons-tar al dorso de aquélla sobre su firma, la fecha y el lugar de dicha entrega y el nombre de la persona a quien se hizo la misma. El diligenciamiento se hará de la manera siguiente:
(g) A un funcionario o a una instrumentalidad del Estado Libre Asociado de Puerto Rico, que no fuere una corporación pública, entregando copia del emplazamiento y de la de-manda a dicho funcionario o al jefe ejecutivo de dicha instrumentalidad y al Secretario de Justicia o a una persona designada por éste. Si la instrumentalidad fuere una corpo-ración pública, entregando las copias a tenor con lo dis-puesto en la Regla 4.4(e). (Énfasis nuestro.)
*565Sin dificultad alguna su lectura refleja varias observa-ciones. Primeramente, aplica a todo funcionario e instru-mentalidad del E.L.A. Segundo, sólo excluye las corporacio-nes públicas. Tercero, no establece ninguna distinción o excepción en cuanto a funcionarios u otras instrumentali-dades, sino qué cubre a todos los que se encuentran en esa categoría. Cuarto, por deducción lógica su cobertura se extiende y refiere a acciones contra funcionarios por actos oficiales y no personales. Quinto, en los casos comprendi-dos —funcionarios o instrumentalidades del E.L.A.— con-juntamente siempre hay que notificar al Secretario de Justicia. Y sexto, el incumplimiento de este último trámite priva al foro judicial de jurisdicción sobre cualesquiera que fuere la parte demandada, independientemente de que se hubiese notificado al funcionario o la instrumentalidad. Cf. Negrón v. Depto. Servicios Sociales, 105 D.P.R. 873 (1977).
En el presente caso, los autos originales palmariamente demuestran que los demandados —el Presidente de la Cámara de Representantes de Puerto Rico, Hon. Ángel Viera Martínez, y los señores Cristino Bernazard, Francisco Cestero y Carlos J. Febo, Secretario, Jefe de la Ofi-cina de Personal y Director de la Oficina de Presupuesto y Finanzas, respectivamente— son funcionarios que pertene-cen a una de las instrumentalidades constitucionales del E.L.A. Tal condición es innegable y no precisa mucha ela-boración. Basta recordar que la propia Constitución, al crear un gobierno de tipo republicano dividido en tres poderes —Legislativo, Ejecutivo y Judicial — , (1) clasifica la posición de los legisladores como un cargo, (2) expresión que, en su acepción literal y contenido sustantivo, denota e implica la realización de unas funciones oficiales que pre-cisamente nacen de la Rama Legislativa como instrumenta-*566lidad de gobierno encomendada de ejercitar y administrar parte de los poderes soberanos y públicos del Estado. La propia Convención Constituyente refrendó a “la Asamblea Legislativa como el instrumento que ha de ejercer el poder legislativo”. (Énfasis nuestro.) Diario de Sesiones, 1961, T. 4, pág. 2579. Choca al sentido común y difícilmente puede sostenerse lo contrario.
Por ello no alcanzamos a comprender la diferenciación que se hace sobre la base de que la Regla 4.4(g) sólo se refiere a pleitos que sean en esencia acciones contra el Estado Libre Asociado y circunscrita a la Rama Ejecu-tiva. Tampoco vemos cómo puede afirmarse que el pre-sente caso no es contra el Estado.
Las partes, alegaciones y el procedimiento habido en la causa derrota esa conclusión. Precisamente estamos ante una acción que busca remedios contra la actuación de unos funcionarios de una instrumentalidad del Estado: la Cá-mara. Adviértase que el demandante apelado Corujo Co-llazo ha demandado al Presidente, Secretario, Jefe de Personal y Director de Presupuesto y Finanzas y no a unas personas pertenecientes a una entidad privada o corpo-ración pública. La demanda y el remedio están predicados y dirigidos contra ellos como funcionarios en su capacidad oficial y no personal. Nadie, ni siquiera las partes, han sugerido lo contrario o adelantado tal proposición. La oportuna ejecución del interdicto, de prevalecer, con-llevará que al apelado Corujo se le reconozcan unos dere-chos y prerrogativas a implementarse exclusivamente con fondos, facilidades y personal públicos, dentro y fuera de la Cámara de Representantes, que pertenecen al Estado Libre Asociado. ¿Ante este cuadro fáctico, cómo puede concluirse que la acción no es esencialmente contra el Estado y que éste no es parte? ¿Cómo tramitarse sin la citación del Secretario de Justicia para que éste pueda decidir, según lo admite la mayoría, asumir o rechazar la representación legal? “Pretender lo contrario sería un *567sofisma increíble. El Estado, como una corporación, es una figura jurídica que se compone de personas, bienes, dere-chos y deberes [. . . y que] por necesidad tiene que actuar, y actúa, a través de personas...". García Colón v. Srio. de Hacienda, 99 D.P.R. 779, 783 (1971).
No proponemos una superabundancia forense ni el cumplimiento riguroso y cabal de todas las disposiciones de la Regla 4.4 de las de Procedimiento Civil. Cierta-mente, en cuanto a la forma, contenido y constancias de citación, no es de estricta aplicación. Nuestro disenso no se nutre de ese enfoque, sino de haberse omitido la simple, pero imperiosa gestión de notificación, conjuntamente con los funcionarios de la Cámara y su Presidente, al Secreta-rio de Justicia como abogado del Estado Libre Asociado de Puerto Rico. Únicamente de ese modo podría viabilizarse que este último adviniera en conocimiento de la acción, la examinara y determinara si viene obligado o, por enco-mienda del Gobernador, si discrecionalmente debe compa-recer en defensa de los intereses del Estado. La decisión de hoy consagra una arriesgada e imprecisa doctrina que requerirá en el futuro, en injunctions contra funcionarios del E.L.A., de la determinación a priori sobre si la acción “es esencialmente contra el Estado”, y por tal razón debe citarse o no al Secretario de Justicia. ¿Puede entonces ca-racterizarse tal trámite como superfluo?
Recapitulando, la aplicabilidad del requisito de citación al Secretario de Justicia se impone en el caso de autos por varias vertientes: (1) por razón de ser los demandados fun-cionarios del Estado; (2) por razón de ser una causa por acciones oficiales, no personales; (3) por razón de ser la Cámara —aunque parte de un Poder Autónomo— una instrumentalidad del E.L.A. que ejerce uno de sus poderes soberanos; (4) por razón de ser una acción en que el Estado es parte, pues en última instancia será obligatoria y ejecutada contra empleados y sobre bienes del E.L.A.; y (5) por razón de que bajo la norma objetiva consignada en *568la Regla 61, no es incompatible con el trámite de injunction —en casos como el que nos ocupa, en que se demandan a funcionarios de la Rama Legislativa o Judicial en su capa-cidad oficial— la observancia de la simple y sencilla ges-tión de notificar y citar al Secretario de Justicia. (3)
Por estas circunstancias opinamos que no hay jurisdic-ción para sostener el injunction en esta etapa.

 Art. I, Sec. 2.


 Art. III, Sec. 8.


“[N]o se puede prescindir en ningún caso del requisito del emplazamiento ya que este requisito, puntal del debido proceso de ley, es aplicable al injunction. El considerarse el injunction como una acción civil, como cualquier otro pleito, según la Regla 2 de las de Procedimiento de 1979, hay que cumplir con el requi-sito de la Regla relativo al emplazamiento.” H. A. Colón Cruz, Notas Sobre Recursos Extraordinarios, 42 Rev. C. Abo. P.R., 466 (1981). (Énfasis nuestro.)